     Case 2:18-cv-00853-KJM-KJN Document 20 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J. CONCEPICON HERNANDEZ LOERA,                     No. 2:18-cv-0853 KJM KJN P
12                        Petitioner,
13            v.                                         ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                          Respondent.
16

17

18           Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

19   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

20   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On February 19, 2020, the magistrate judge filed findings and recommendations, which

22   were served on all parties and which contained notice to all parties that any objections to the

23   findings and recommendations were to be filed within fourteen days. Petitioner has filed

24   objections to the findings and recommendations.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                         1
     Case 2:18-cv-00853-KJM-KJN Document 20 Filed 09/29/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed February 19, 2020, are adopted in full;
 3          2. Petitioner’s application for a writ of habeas corpus is denied; and
 4          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 5   § 2253.
 6   DATED: September 29, 2020.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
